Civil action to recover damages for an alleged negligent injury sustained by plaintiff when he pushed back an elevator door in the Battery Park Hotel, which had been left slightly open, and, without looking, thinking the elevator was there, stepped forward to turn on the lights and fell a distance of fifteen feet, through the elevator shaft, to the concrete floor below and was injured.
The evidence shows that plaintiff was employed by the lessees of the hotel and not by the defendants. He was in charge of the work he was doing at night-watchman. It was further in evidence that, after returning to work, the plaintiff accepted $150, and released the defendants from any and all liability.
The court also held that the negligence of which the plaintiff complains was his own, or at least it was not attributable to the defendants, owners of the hotel, and nonsuited the case at the close of plaintiff's evidence. Plaintiff appeals, assigning errors.
The case was properly dismissed, first, upon the ground that the defendants were not responsible to plaintiff for the open elevator *Page 17 
shaft (Tucker v. Yarn Mill Co., 194 N.C. 756, 140 S.E. 744; Biggs v.Ferrell, 34 N.C. 1), second, because the negligence of which the plaintiff complains was his own (McLean v. Hardwood Co., 200 N.C. 312;Ingram v. R. R., 181 N.C. 491, 106 S.E. 565), and, third, for the reason that the release signed by plaintiff, in the absence of fraud or mistake, is a bar to his right to recover against the present defendants.Aderholt v. R. R., 152 N.C. 411, 67 S.E. 978; Butler v. FertilizerWorks, 193 N.C. 632, 137 S.E. 813.
Affirmed.